Case 2:19-cv-12574-MAG-APP ECF No. 56 filed 06/17/20    PageID.1193   Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LINDA SUE SEXTON and
MICHAEL SEXTON,
                                                      Case No. 2:19-cv-12574
            Plaintiffs,                               Hon. Mark A. Goldsmith

v

LARRY LYNN DUNN, THOMAS
CERNUTO, REDFORD CHARTER
TOWNSHIP, a municipal corporation,
jointly and severally,

            Defendants.

 HADDAD LAW FIRM, PLC                     CUMMINGS, McCLOREY, DAVIS
 Issa G. Haddad (P71699)                  & ACHO
 Attorney for Plaintiffs                  Suzanne P. Bartos (P36490) Attorney
 30600 Telegraph Road, Suite 3150         for Defendant Redford Charter
 Bingham Farms, MI 48025                  Township 17436 College Parkway
 (248) 633-8500                           Livonia, MI 48152
 issa@haddlaw.com                         (734) 261-2400/Fax: (734) 261-4510
                                          sbartos@cmda-law.com

 MARKO LAW, PLLC                          KELLER THOMA, P.C.
 Jonathan R. Marko (P74250)               Thomas L. Fleury (P24064)
 Attorney for Plaintiffs                  Gouri G. Sashital (P64628)
 1300 Broadway Street, Fifth Floor        Kathryn E. Jones (P75431)
 Detroit, MI 48226                        Attorneys for Defendant Cernuto
 (313) 777-7529 / F: (313) 771-5785       26555 Evergreen, Suite 1240
 jon@jmarkolaw.com                        Southfield, MI 48076
                                          (313) 965-0857/Fax: (313) 965-4480
                                          tlf@kellerthoma.com
                                          gsr@kellerthoma.com
                                          kej@kellerthoma.com




                                      1
Case 2:19-cv-12574-MAG-APP ECF No. 56 filed 06/17/20       PageID.1194     Page 2 of 8




                                             LAKIN LAW PLLC
                                             Marc R. Lakin (P41147)
                                             Attorney for Defendant Dunn
                                             283 E. Frank Street
                                             Birmingham, MI 48009-3636
                                             (248)723-1199
                                             Fax: (248) 594-7546



           PLAINTIFF’S MOTION TO COMPEL DISCOVERY AS TO
                          DEFENDANT DUNN

      NOW COMES the Plaintiffs, Linda Sue Sexton and Michael Sexton, by and

through their attorneys, and for their Motion to Compel Discovery, states as follows:

      1.     Plaintiff has acted in good faith in an attempt to confer with Defendant

to provide sufficient discovery responses without Court action pursuant to Local

Rule 7.1. First, Plaintiff emailed Defendant Dunn on February 25, 2020, in an

attempt to avoid filing a motion, and Defendant Dunn did not respond. Then, all of

the parties set a meet-and-confer telephone conference for June 16, 2020. Counsel

for all parties attended the conference and spoke for around 20 minutes and resolved

their issues, except for Defendant Dunn, who did not show up to the meet-and-confer

conference, forcing this motion.

      2.     This case arises out of the sexual assault of Plaintiff Linda Sexton by

Redford District Court work program Supervisor Defendant Larry Lynn Dunn, while

she was required to report to a work program through the Redford District Court.




                                         2
Case 2:19-cv-12574-MAG-APP ECF No. 56 filed 06/17/20        PageID.1195    Page 3 of 8




      3.    In accordance with Fed. R. Civ. P. 26, 33, and 34, Plaintiffs served their

First Set of Interrogatories and Requests to Produce to Defendant Dunn on January

30, 2020.

      4.    Defendant Dunn responded to Plaintiff’s first set of discovery on March

11, 2020, completely failing to provide any response to Requests to Produce #3

through #27. (Exhibit 1- Defendant Dunn’s Answers to Discovery).

      5.    As of the date of this motion, Defendants have not responded and have

failed and/or refused to provide or supplement their responses to Plaintiff’s

discovery requests.

      6.    Defendant attempts to frustrate discovery of information are unjustified

and, pursuant to Fed. R. Civ. P. 37, provide sufficient grounds for this Court to

compel Defendants to produce full and adequate responses to Plaintiff’s discovery

requests.

   WHEREFORE, Plaintiff requests that this Honorable Court GRANT Plaintiff’s

Motion to Compel Defendant Dunn’s discovery within seven (7) days.

                                                    Respectfully submitted,

                                                    /s/ Jonathan R. Marko
                                                    Jonathan R. Marko (P72450)
                                                    MARKO LAW, PLLC
                                                    1300 Broadway, Fifth Floor
                                                    Detroit, MI 48226
                                                    Phone: 313-777-7529
                                                    Fax: 313-777-5785
                                                    jon@markolaw.com

                                         3
Case 2:19-cv-12574-MAG-APP ECF No. 56 filed 06/17/20   PageID.1196   Page 4 of 8




Dated: June 16, 2020




                                      4
Case 2:19-cv-12574-MAG-APP ECF No. 56 filed 06/17/20     PageID.1197    Page 5 of 8




                    STATEMENT OF ISSUE PRESENTED

  I.   Whether Defendant Dunn should be compelled to provide full and complete

       answers to Plaintiff’s First Set of Interrogatories and Requests to Produce

       within seven (7) days?

                                Plaintiffs Answer: Yes

                         The Court Should Answer: Yes




                                          5
Case 2:19-cv-12574-MAG-APP ECF No. 56 filed 06/17/20   PageID.1198   Page 6 of 8




                MOST APPLICABLE LEGAL AUTHORITY

COURT RULES

Fed. R. Civ. 37(a)




                                      6
Case 2:19-cv-12574-MAG-APP ECF No. 56 filed 06/17/20        PageID.1199   Page 7 of 8




                                INTRODUCTION

      This case arises out of the sexual assault of Plaintiff Linda Sexton by Redford

District Court work program Supervisor Defendant Larry Lynn Dunn. While Mrs.

Sexton was on probation for a minor criminal infraction, she was required to report

to a work program through the Redford District Court. While at the work program,

she was isolated by Defendant Supervisor Dunn, and repeatably sexually assaulted

over a two-day period.

      Plaintiffs served discovery to Defendants Dunn on January 30, 2020, to which

Defendant Dunn responded to on March 11, 2020. In these responses, however,

Defendant Dunn completely failed to provide any response to Requests to Produce

#3 through #27. (Exhibit 1- Defendant Dunn’s Answers to Discovery). As of the

date of this Motion, Defendant refuses to produce complete responses to Plaintiff’s

discovery requests.

      Discovery is set to close in July and the parties have already scheduled

depositions, but need fully responsive answers from Dunn in advance of any

deposition.

                             LAW AND ARGUMENT

      Plaintiffs hereby rely upon Fed. R. Civ. 37(a), including applicable

subsections, and the reasons set forth in Plaintiffs’ Motion.

                                                     Respectfully submitted,



                                          7
Case 2:19-cv-12574-MAG-APP ECF No. 56 filed 06/17/20          PageID.1200     Page 8 of 8




                                                      /s/ Jonathan R. Marko
                                                      Jonathan R. Marko (P72450)
                                                      MARKO LAW, PLLC
                                                      1300 Broadway, Fifth Floor
                                                      Detroit, MI 48226
                                                      Phone: 313-777-7529
                                                      Fax: 313-777-5785
                                                      jon@markolaw.com
Dated: June 17, 2020




                        LOCAL RULE CERTIFICATION

       I, Jonathan R. Marko, certify that this document complies with Local Rule
5.1(a), including: double-spaced (except for quoted materials and footnotes); at least
one-inch margins on the top, sides, and bottom; consecutive page numbering; and
type size of all text and footnotes that is no smaller than 10-1/2 characters per inch
(for non-proportional fonts) or 14 point (for proportional fonts). I also certify that it
is the appropriate length.


                                /s/ Jonathan R. Marko
                                  Jonathan R. Marko




                          CERTIFICATE OF SERVICE

                 I hereby certify that on June 17, 2020, I presented
   the foregoing paper to this Court’s ECF System which will send notification of
                  such filing to the above listed attorneys of record.

                                 /s/ Marissa Williams
                                   Marissa Williams




                                           8
